Citation Nr: 0814861	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  99-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for multiple joint 
pains, including as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from August 1984 to August 
1992 and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which essentially reopened the veteran's 
claim of service connection for multiple joint pains, 
including as due to an undiagnosed illness, and denied this 
claim on the merits.  The veteran disagreed with this 
decision in November 1997.  He perfected a timely appeal in 
October 1999 and requested a Travel Board hearing.  In a 
written statement received at the RO in November 1999, 
however, the veteran withdrew his Travel Board hearing 
request.  See 38 C.F.R. § 20.704 (2007).

This matter also is on appeal of an August 2006 rating 
decision in which the RO denied the veteran's application to 
reopen a previously denied claim of service connection for a 
right eye disability.  The veteran disagreed with this 
decision in October 2006.  He perfected a timely appeal in 
June 2007.  In a September 2007 Supplemental Statement of the 
Case, the RO essentially reopened and denied the veteran's 
claim of service connection for a right eye disability.

The Board observes that, in a February 1997 rating decision, 
the RO essentially reopened and denied, in pertinent part, 
the veteran's claim of service connection for multiple joint 
pains, including as due to an undiagnosed illness.  In a July 
2005 rating decision, the RO also denied, in pertinent part, 
the veteran's claim of service connection for a right eye 
disability.  The veteran did not appeal either of these 
rating decisions, and they became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the veteran's service connection claims 
for multiple joint pains, including as due to an undiagnosed 
illness, and for a right eye disability on a de novo basis, 
these issues are as stated on the title page.  

Regardless of the RO's reopening of the claims for service 
connection for multiple joint pains, including as due to an 
undiagnosed illness, and for a right eye disability, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen these claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a February 1997 rating decision, the RO denied the 
veteran's claim of service connection for multiple joint 
pains, including as due to an undiagnosed illness.

3.  New and material evidence has been received since 
February 1997 in support of the veteran's claim of service 
connection for multiple joint pains, including as due to an 
undiagnosed illness.

4.  The veteran's service personnel records show that he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.

5.  The competent medical evidence shows that the veteran's 
multiple joint pains have been attributed to known clinical 
diagnoses.

6.  In a July 2005 rating decision, the RO denied the 
veteran's claim of service connection for a right eye 
disability.

7.  New and material evidence has been received since July 
2005 in support of the veteran's claim of service connection 
for a right eye disability.

8.  The veteran's right eye disability is related to active 
service.



CONCLUSIONS OF LAW

1.  The February 1997 rating decision, which denied the 
veteran's claim of service connection for multiple joint 
pains, to include as due to an undiagnosed illness, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the February 1997 RO decision in 
support of the claim of service connection for multiple joint 
pains, to include as due to an undiagnosed illness, is new 
and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Multiple joint pains were not incurred in active service, 
to include as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).

4.  The July 2005 rating decision, which denied the veteran's 
claim of service connection for a right eye disability, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2007).

5.  Evidence received since the July 2005 RO decision in 
support of the claim of service connection for a right eye 
disability is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

6.  A right eye disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in July 2003 and in March 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his disabilities during service, 
and noted other types of evidence the veteran could submit in 
support of his claims.  The July 2003 letter also advised the 
veteran to submit evidence that his claimed multiple joint 
pains had not been attributed to known clinical diagnoses.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The July 2003 and March 2005 letters also defined new and 
material evidence, advised the veteran of the reasons for the 
prior denial of the claims of service connection for multiple 
joint pains, to include as due to an undiagnosed illness, and 
for a right eye disability, and noted the evidence needed to 
substantiate the underlying claims of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As will be explained below in greater detail, the evidence 
submitted since the last final denial merits reopening of the 
claims for service connection for multiple joint pains, to 
include as due to an undiagnosed illness, and for a right eye 
disability.  Because the veteran's multiple joint pains have 
been attributed to known clinical diagnoses and have not been 
related to active service, however, the veteran's reopened 
service connection claim for multiple joint pains, to include 
as due to an undiagnosed illness, must be denied on the 
merits.  Additionally, the newly submitted evidence supports 
granting service connection for a right eye disability.  
Thus, any failure to notify and/or develop this claims under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO 
could not have provided VCAA notice prior to the October 1997 
rating decision which denied the veteran's application to 
reopen a previously denied claim of service connection for 
multiple joint pains, to include as due to an undiagnosed 
illness, because that rating decision was issued prior to the 
enactment of the VCAA.  The July 2003 and March 2005 VCAA 
letters were issued prior to the August 2006 rating decision 
which denied the veteran's application to reopen a previously 
denied claim of service connection for a right eye 
disability; thus, this notice was timely with respect to that 
claim.  As the veteran's claim of service connection for 
multiple joint paints, to include as due to an undiagnosed 
illness, is being reopened and denied in this decision, and 
as the veteran's claim of service connection for a right eye 
disability is being reopened and granted herein, any question 
as to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

VA has obtained service medical records, service personnel 
records, assisted the veteran in obtaining evidence, and 
afforded the veteran the opportunity to give testimony before 
the RO.  VA need not conduct an examination with respect to 
the claims of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In any event, VA has provided the veteran with examinations 
to determine the etiology of his multiple joint pains.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; the veteran has not contended otherwise.  Thus, VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time. 

In a February 1997 rating decision, the RO essentially 
reopened and denied the veteran's claim of service connection 
for multiple joint pains, to include as due to an undiagnosed 
illness.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Because the 
veteran did not an initiate an appeal, the February 1997 
rating decision became final.

The claim of entitlement to service connection for multiple 
joint pains, to include as due to an undiagnosed illness, may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his previously denied service 
connection claim for multiple joint pains, to include as due 
to an undiagnosed illness, on a VA Form 21-4138 that was 
date-stamped as received at the RO on May 29, 1997.  New and 
material evidence is defined by regulation, see 38 C.F.R. § 
3.156, which VA amended in 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is only applicable to claims filed on or 
after August 29, 2001.  Because the veteran filed this 
application to reopen his claim of service connection for 
multiple joint pains, to include as due to an undiagnosed 
illness, on May 29, 1997, the earlier version of 38 C.F.R. 
§ 3.156(a) is applicable to this case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's application to reopen a claim 
of service connection for multiple joint pain, to include as 
due to an undiagnosed illness, the evidence before VA at the 
time of the prior final rating decision in February 1997 
consisted of the veteran's service medical records, service 
personnel records, and VA treatment records.  In the 
narrative for this rating decision, the RO determined that a 
review of the evidence of record showed that the veteran 
complained of and was diagnosed with joint pain after service 
separation.  Because there was no objective medical evidence 
in the veteran's service medical records of a chronic 
undiagnosed illness involving multiple joint pain, however, 
the reopened claim was denied.

The newly submitted evidence consists of additional VA 
clinical records and the veteran's lay statements.

The newly submitted VA clinical records show, on VA 
examination in March 1997, the veteran complained of joint 
pain that had lasted for 51/2 years.  He reported insidious 
onset of joint pain in the fall of 1991 in his elbows, knees, 
lower back, and his hands.  His multiple joint pain was 
accompanied by substantial swelling "and seems to come and 
go with no specific pattern."  Physical examination showed 
no specific defects or decreased range of motion in the hands 
and elbows, no areas of tenderness on the elbows, hands, or 
forearms, normal motor strength, normal feet, slight crepitus 
on the right patella, no significant crepitus on the left 
patella, a full range of motion in the knees and ankles, and 
a full range of motion in the spine with no defects or 
deformities.  The impression included arthralgias.

On VA outpatient treatment in September 2003, the veteran 
complained that his fingers were stiff in the morning, his 
knees popped when he stooped over, and his joints swelled 
occasionally.  Physical examination showed his fingers had no 
deformity or swelling, a full, non-tender range of motion in 
the fingers, wrist, elbows, shoulders, and knees, no 
rheumatoid nodule of the elbows, bilateral crepitus in the 
knees, no effusion and full, non-tender range of motion in 
the knees.  The VA examiner stated that she did not believe 
that the veteran's arthralgia was rheumatoid arthritis.  The 
assessment was multiple joint arthralgia.

On VA general medical examination in August 2007, the veteran 
complained of multiple joint pain.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records.  Physical examination showed a slight antalgic gait 
and a full range of motion in the veteran's musculoskeletal 
system.  The VA examiner stated that no undiagnosed illness 
had been found at this examination.  The VA examiner 
determined that the veteran's bilateral knee disabilities 
were not related to active service because the medical 
evidence did not show that the veteran experienced knee 
disabilities during active service.  The VA examiner also 
determined that the veteran's other joints were normal.  The 
diagnoses were left knee retropatellar pain syndrome and 
degenerative joint disease with residuals, right knee 
retropatellar pain syndrome with residuals, and multiple 
joint pain.

On VA joints examination in August 2007, the veteran 
complained of bilateral knee pain as his only consistent 
sustained joint pain accompanied by stiffness, welling, 
giving, locking, and pain at rest.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records, and noted that the veteran's separation physical 
examination was normal.  The veteran denied any flare-ups, 
dislocation, subluxation, or inflammatory arthritis.  
Physical examination of the shoulders and wrists showed no 
edema, ecchymosis, erythema, or tenderness to palpation.  
Physical examination of the elbows showed no edema, 
ecchymosis, erythema, tenderness to palpation, or joint 
instability.  Physical examination of the fingers in both 
hands showed no edema, ecchymosis, erythema, tenderness to 
palpation, or flexion deformities, and there were intact 
tendons.  Physical examination of the hips showed no edema, 
ecchymosis, erythema, tenderness to palpation, or pain.  
Physical examination of the knees showed no edema, 
ecchymosis, erythema, tenderness to palpation, laxity, and a 
positive femoral grind test.  Physical examination of the 
ankles showed no edema, ecchymosis, erythema, tenderness to 
palpation, pes planus, pes cavus, or calluses, and non-tender 
arches and Achilles tendons.  Range of motion testing showed 
a full range of motion in the shoulders, elbows, wrists, 
fingers in both hands, hips, and ankles.  There was no 
additional limitation of motion in the shoulders, elbows, 
wrists, fingers in both hands, hips, and ankles on repetitive 
movement which was related to pain, fatigue, incoordination, 
weakness, or a lack of endurance.  There also was a full 
range of motion in both knees, although the veteran 
complained of increased bilateral knee pain from 90 to 
135 degrees of flexion.  There was no additional limitation 
of motion in either knee on repetitive movement which was 
related to pain, fatigue, incoordination, weakness, or a lack 
of endurance.  The VA examiner determined that the veteran's 
bilateral knee disabilities were not related to active 
service because the medical evidence did not show that the 
veteran experienced knee disabilities during active service.  
The VA examiner also determined that the veteran's other 
joints were normal.  Further, this examiner found no 
undiagnosed illness.  The diagnoses were left knee 
retropatellar pain syndrome and degenerative joint disease 
with residuals, right knee retropatellar pain syndrome with 
residuals, and multiple joint pain.

With respect to the veteran's application to reopen a claim 
of service connection for multiple joint pain, to include as 
due to an undiagnosed illness, the Board observes that the 
evidence that was of record in February 1997 did not contain 
a diagnosis of multiple joint pain which could be related to 
active service, to include as secondary to an undiagnosed 
illness.  The veteran has now submitted medical evidence 
showing a diagnosis of multiple joint pain.  Such information 
must be presumed credible for the purposes of reopening the 
veteran's service connection claim for multiple joint pains, 
to include as due to an undiagnosed illness.  See Justus, 3 
Vet. App. at 513.  Because the newly submitted evidence 
raises a reasonable possibility that the veteran's multiple 
joint pain may be related to active service, the Board finds 
that this evidence is new and material.  This evidence was 
not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's service connection claim for multiple joint 
pain, to include as due to an undiagnosed illness.

In a July 2005 rating decision, the RO essentially reopened 
the veteran's claim of service connection for a right eye 
disability and denied this claim on the merits.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Because the veteran did not an initiate an 
appeal, the July 2005 rating decision became final.

The veteran filed his application to reopen a claim of 
service connection for a right eye disability in a letter 
from his service representative that was date-stamped as 
received by the RO on March 1, 2006.  Thus, the amended 
version of 38 C.F.R. § 3.156(a) is applicable to this claim.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  See Justus, 3 Vet. App. at 513.

With respect to the veteran's application to reopen a claim 
of service connection for a right eye disability, the 
evidence before VA at the time of the prior final rating 
decision in July 2005 consisted of the veteran's service 
medical records, service personnel records, and VA treatment 
records.  In the narrative for this rating decision, the RO 
determined that, although the veteran's service medical 
records and post-service treatment records showed treatment 
for eye disabilities (variously diagnosed as diminished 
visual acuity, cataracts, blepharitis, and possible 
keratoconus), there was no objective medical evidence of a 
right eye disability which was related to active service.  
Thus, the reopened claim was denied.

The newly submitted evidence consists of additional VA 
clinical records, a letter dated in May 2007 from M.B., M.D. 
(Dr. M.B.), and the veteran's lay statements.

In a May 2007 letter, Dr. M.B., a VA staff physician, stated 
that he had "reviewed the medical records and copies of 
pertinent medical information out of [the veteran's] military 
and civilian medical records."  Dr. M.B. also stated that, 
based on the veteran's medical records, his right disability 
was at least as likely as not related to active service.

On VA outpatient treatment in July 2007, the veteran 
complained of weaker vision, floaters, and light sensitivity 
in the right eye.  The veteran's unaided visual acuity was 
20/150 in the right eye.  Sutural cataracts were noted in the 
veteran's bilateral lenses.  The assessment was mild 
cataracts bilaterally, a history of possible keratoconus in 
the right eye, and a refractive error.

With respect to the veteran's application to reopen a claim 
of service connection for a right eye disability, the Board 
also observes that the evidence that was of record in July 
2005 did not contain a diagnosis of a right eye disability 
which could be related to active service.  The veteran has 
now submitted medical evidence showing that his right eye 
disability could be related to active service.  Such 
information must be presumed credible for the purposes of 
reopening the veteran's service connection claim for a right 
eye disability.  See Justus, 3 Vet. App. at 513.  Because the 
newly submitted evidence raises a reasonable possibility that 
the veteran's right eye disability may be related to active 
service, the Board finds that this evidence is new and 
material.  This evidence was not previously submitted to 
agency decision makers, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a right eye disability, and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial. 

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
claims for service connection for multiple joint pain, to 
include as due to an undiagnosed illness, and for a right eye 
disability are reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claims of service connection 
for multiple joint pain, to include as due to an undiagnosed 
illness, and for a right eye disability, the Board must 
adjudicate these claims on the merits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War. Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities. Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in May 1984, the 
veteran denied any relevant medical history.  Clinical 
evaluation was completely normal with exception of scars on 
her right arm and forearm and her left elbow.  The veteran's 
vision was 20/20 (or normal) in both eyes.

On periodic physical examination in January 1986, the veteran 
reported a history of eye trouble which the in-service 
examiner attributed to a left eye injury 4 months earlier 
with no trouble now.  Clinical evaluation was completely 
normal.  

The veteran denied any medical history of swollen or painful 
joints and reported a history of eye trouble at a periodic 
physical examination in August 1991.

The veteran denied any medical history of eye trouble and 
reported a history of swollen or painful joints at his 
separation physical examination in May 1992.  His vision was 
20/20 in the right eye.  Clinical evaluation was completely 
normal.  Optometry examination at separation revealed 
complaints of decreased visual acuity.  Physical examination 
showed pupils equal, round, and reactive to light and 
accommodation, full extraocular movements, and normal 
corneas, conjunctiva, and irises bilaterally.  The assessment 
included compound hypermetropic astigmatism.

The post-service medical evidence shows that the veteran 
received regular VA outpatient treatment for multiple joint 
pain beginning in March 1997 and for right eye problems 
beginning in 2002.  As noted above, in March 1997, the 
veteran was diagnosed with arthralgias.  In February 2002, 
the veteran reported that he had been told that he had 
glaucoma in his right eye.  Physical examination showed the 
veteran's visual acuity in the right eye was 20/30+, intact 
extraocular movements, lenses that were no dislocated, the 
posterior cortex of the right eye was hazy, the posterior 
cortex of the right eye had distinct accumulation of cataract 
change, and both fetal nucleae in both eyes had very distinct 
small cataracts.  The diagnoses included a suggestive loss of 
visual acuity in the right eye from an undetermined cause.

As noted above, the veteran was treated in September 2003 for 
multiple joint arthralgias.  After reviewing the veteran's 
medical records, in May 2007, Dr. M.B., a VA staff physician, 
related the veteran's right eye disability to active service.  
In July 2007, the veteran was diagnosed with bilateral 
cataracts.  A different VA examiner diagnosed the veteran 
with multiple joint pain following examination in August 
2007.  A third VA examiner concluded, following VA joints 
examination later that same month, in August 2007, that the 
veteran's joints were normal (except for bilateral 
retropatellar pain syndrome in each knee) and diagnosed 
multiple joint pain.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
multiple joint pain, to include as due to an undiagnosed 
illness.  The evidence does not establish service connection 
for multiple joint pain because there is no competent medical 
evidence, including a medical nexus opinion, linking this 
complaint to an incident or finding recorded during active 
service.  And, as the VA examiner noted in August 2007, the 
veteran's joints were all normal except for bilateral 
retropatellar pain syndrome in the knees; the veteran's knee 
disabilities also were not related to active service.  More 
importantly, this VA examiner determined that there was no 
undiagnosed illness after examining the veteran.  Although 
the Board acknowledges that the veteran continues to complain 
of unspecified multiple joint pain, there is no objective 
medical evidence that the veteran currently experiences any 
disability as a result of his claimed multiple joint pain 
that could be related to an incident of or finding recorded 
during active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's claimed multiple joint pain because this 
complaint has been attributed to a known clinical diagnosis 
of arthralgias or multiple joint pain.  VAOPGCPREC 8-98 
(Aug. 3, 1998).  Further, although the veteran was diagnosed 
as having multiple joint pain in August 2007, neither of the 
VA examiners who reviewed his complete claims file, including 
his service medical records, and examined him provided an 
opinion as to whether there was a nexus between the veteran's 
multiple joint pain and active service.  And, as noted, the 
VA examiner also concluded in August 2007 that the veteran's 
joints (except for his knees) were all normal, his knee 
disabilities were not related to active service, and found no 
undiagnosed illness.  

Additional evidence in support of the veteran's service 
connection claim for pulmonary tuberculosis is his own lay 
assertions and January 2008 RO hearing testimony.  As a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board also finds that the preponderance of the evidence 
supports granting service connection for a right eye 
disability.  The veteran was not treated for a right eye 
disability during active service.  It appears that he was 
first treated for a right eye disability in February 2002, or 
almost 10 years after service separation in August 1992, when 
the VA examiner diagnosed a suggestive loss of visual acuity 
in the right eye from an undetermined cause.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows, however, that the 
veteran's right eye disability is related to active service.  
As noted elsewhere, after reviewing the veteran's service 
medical records and post-service treatment records in May 
2007, Dr. M.B. determined that the veteran's right eye 
disability was at least as likely as not related to active 
service.  There is no contrary competent opinion of record.  
Thus, and after resolving any reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
a right eye disability is warranted.


ORDER

As new and material evidence has been received, the claim of 
service connection for multiple joint pain, to include as due 
to an undiagnosed illness, is reopened.  To that extent only, 
the appeal is allowed.

Entitlement to service connection for multiple joint pain, to 
include as due to an undiagnosed illness, is denied.

As new and material evidence has been received, the claim of 
service connection for a right eye disability is reopened.  

Service connection for a right eye disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


